CLIFFORD, Justice,
with whom COLLINS, Justice, joins, dissenting.
Because in my view Woodward’s appeal was filed in a timely manner, I respectfully dissent.
In refusing to reach the merits of this appeal, the Court relies on our decision in Vachon v. Town of Kennebunk, 499 A.2d 140 (Me.1985). That reliance is misplaced. In Vachon, the Kennebunk Zoning Board of Appeals voted at a meeting on January 17, 1983 to revoke a land use permit that had been previously issued to Vachon. On January 22, 1983, the Board sent a written notice to Vachon that “merely quoted the motion adopted at the Board’s January 17 meeting.” Vachon, 499 A.2d at 141. We concluded that the decision adverse to Vachon had been rendered at the January 17 meeting. Accordingly, Vachon’s appeal, filed on February 23, was untimely. In this case, however, the action of the Planning Board taken at the June 4, 1991 meeting denying Woodward’s application was not complete. The minutes of the meeting show that the Board contemplated further action; it had not yet determined wording of the decision and still had to write it in a “legal manner.” Unlike the situation in Vachon, the Planning Board’s written decision, dated June 19, 1991, elaborates on the vote taken by the Board on June 4, and for the first time sets forth findings of fact and conclusions of law. In my view, the decision of the Board on June 4 was not final and therefore was not “rendered” within the meaning of Art. VIII, § 2(C)(2) of the Ordinance until June 19. Accordingly, Woodward’s appeal, filed July 17, was timely. To conclude otherwise would require a party to appeal a decision of an administrative board before the basis of that decision is set forth, and, therefore, before it becomes clear whether an appeal is warranted. See Wheeler v. Maine Unemployment Ins. Comm’n, 477 A.2d 1141, 1145 (Me.1984) (only final action of administrative agency is appealable to Superior Court).
I would address the merits of this appeal.